Title: To Benjamin Franklin from Henry Echlin, 18 January 1777
From: Echlin, Henry
To: Franklin, Benjamin


Sir
Prison of the Abbaie St. Germain. 18th. Jany: 1777
Tho’ I have not The honour of being personally known to you, I thus venture to address you, not as a Country man, but as a fellow creature, who is reduced by a Captivity of upwards of three years; by Sickness, and Every sort of Evil to the last degree of unhappyness. I am thus compel’d to have Recourse to this most humiliating method of Subsisting. Your Reputation of humanity is as well establised, and does you as much honour, as that of your Extensive Learning, Knowledge and unequalled understanding, and Experience. To whom then can I better address myself In this moment of accumulated ill? In happier days I had occasion to prove myself a Lover of Liberty and an Ennemy to oppression. In my sad situation my way of Thinking is of little Consequence. The unhappy have no freinds. The Bearer will Receive your Commands. I shall always Remain with equal Gratitude and Respect Sir your most obliged obedient servant
Henry Echlin
 
Addressed: A Monsieur / Monsieur Francklin / A: Paris.
Notation: Echelin 18 Jan 77. from Prison
